Title: To Benjamin Franklin from ——— Droüet, 26 June 1778
From: Droüet, ——
To: Franklin, Benjamin


Monsieur
A Paris le 26 Juin 1778
Je suis un estre isolé, il est peu d’évenements qui puissent m’interresser. Jamais homme ne fut plus indifferent que je le suis à la fortune, et à la gloire. Je suis homme, j’aime mon semblable; je crois possible de rendre heureux tout individu qui avec de la santé, est honnête et laborieux. Mon cabinet est le seul lieu ou je m’amuse. Maitre de mes idées, ennemi de tout sisteme, impartial dans tous les cas, je laisse mon imagination se dilater, et j’use de ma reflexion pour la mettre dans la voÿe droite des que je m’apercois qu’elle s’egare.
Peu d’hommes se sont plus occupés que moy de gouvernement; il en est peu qui aÿent eté aussi favorisés par les circonstances.
A force de travail j’ay trouvé des bazes, je les crois les seules propres à soutenir un edifice tel que la formation d’un gouvernement.
Depüis dix ans l’amerique septentrionale fixe toutte mon attention; cette partie comporte l’elevation d’une puissance superieure en force, en population, en richesses, à touttes les puissances connües.
Mon desir seroit d’y rendre les hommes plus heureux qu’ils le sont sur le reste du globe. Ce projet est sans doute louable. L’execution en est-elle possible? Je le crois. Je me permets une reflexion à ce sujet.
Il est des hommes celebres par leur esprit, leurs lumieres, et leurs connoissances; ils ne peuvent mieux les emploÿer qu’a procurer à l’humanité en general un bien estre dont elle ne joüit point encor. Je demande quelle seroit la recompense de l’homme ou de la societé d’hommes qui, occupés d’un ouvrage aussi interressant, donneroient un plan qui, en assurant l’elevation d’une puissance, promettroit à la nation un bien estre reel, et durable?
C’est de ce plan dont je m’occupe depüis quarente deux ans. Je m’y livre par goût. Le sommaire en est fait. Je vous propose, Monsieur, de vous le lire pour determiner votre opinion. Le developement seroit, sans doute, necessaire pour eclaircir bien des points. L’ouvrage est immense, il ne peut s’entreprendre que dans le repos. Je le cherche; la place que j’occupe m’en prive; et c’est à cette place que je dois l’aisance ou je vis. J’ay l’honneur d’estre avec un profond respect, Monsieur, votre tres humble et tres obeissant serviteur
Droüet
 
Endorsed: Politician
Notation: Drouett June 26. 78
